Mr. Justice Hutchison
delivered the opinion of the Court.
After further consideration of the questions discussed in the brief for appellees, we adhere to the conclusion here*529tofore reached that an order dissolving or refusing to dissolve an attachment is appealable. A complete answer to the argument for appellees embodied in a brief of fifty-four pages would require more time than can be given to this aspect of the case. Anything short of an exhaustive analysis of the numerous cases relied on by counsel (in order to distinguish them and to meet the argument in the brief for ap-pellees) would not serve any useful purpose.
The motion for a rehearing must be denied.